Case 3:18-cv-00428-DMS-MDD Document 458 Filed 09/06/19 PageID.7801 Page 1 of 1



   1                       UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
   2

   3   Ms. L., et al.,                                     Case No. 18-cv-00428-DMS-MDD
   4                         Petitioners-Plaintiffs,
       v.
   5
       U.S. Immigration and Customs Enforcement, et        ORDER GRANTING
   6   al.,                                                PLAINTIFFS’ MOTION TO
                                                           FILE EXHIBITS UNDER SEAL
   7
                              Respondents-Defendants.
   8

   9

  10         Before the Court is Petitioners-Plaintiffs’ Motion to File Restricted Exhibits.

  11   The Court finds good cause to file the Exhibits under seal. Accordingly, the motion
  12
       is GRANTED. The Clerk of Court shall file the Exhibits under seal.
  13

  14         IT IS SO ORDERED.
  15    Dated: September 6, 2019
  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28
